Name: Commission Delegated Regulation (EU) 2019/248 of 13 November 2018 correcting Regulation (EU) No 63/2011 laying down detailed provisions for the application for a derogation from the specific CO2 emission targets pursuant to Article 11 of Regulation (EC) No 443/2009 of the European Parliament and of the Council (Text with EEA relevance.)
 Type: Delegated Regulation
 Subject Matter: land transport;  energy policy;  environmental policy;  organisation of transport
 Date Published: nan

 13.2.2019 EN Official Journal of the European Union L 42/5 COMMISSION DELEGATED REGULATION (EU) 2019/248 of 13 November 2018 correcting Regulation (EU) No 63/2011 laying down detailed provisions for the application for a derogation from the specific CO2 emission targets pursuant to Article 11 of Regulation (EC) No 443/2009 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 443/2009 of the European Parliament and of the Council of 23 April 2009 setting emission performance standards for new passenger cars as part of the Community's integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular Article 11(8) thereof, Whereas: (1) The manufacturer of light-duty vehicles, General Motors Holding LLC, has informed the Commission that the average specific CO2 emissions in 2007, specified for that manufacturer in Annex IV to Commission Regulation (EU) No 63/2011 (2), are not correct. (2) The manufacturer has provided detailed evidence demonstrating that the average specific CO2 emissions in 2007 were significantly higher than the value indicated in Regulation (EU) No 63/2011. That value was based on the specific CO2 emissions of vehicles which incorrectly included those of Adam Opel AG, which at the time was connected to General Motors. Those specific CO2 emissions of Adam Opel AG vehicles contributed to a lower average specific CO2 emissions of General Motors in 2007. The error has become evident after the change in ownership of General Motors and Adam Opel, which took place on 1 August 2017. (3) The Commission considers that the evidence provided by General Motors Holding LLC proves the incorrectness of the average specific CO2 emissions of that manufacturer in 2007 as indicated in Regulation (EU) No 63/2011. (4) Regulation (EU) No 63/2011 should therefore be corrected accordingly, HAS ADOPTED THIS REGULATION: Article 1 In the table in Annex IV to Regulation (EU) No 63/2011, in the column Average emissions, [g/km], in the row relating to General Motors, the value 159,604 is replaced by 283,689. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 140, 5.6.2009, p. 1. (2) Commission Regulation (EU) No 63/2011 of 26 January 2011 laying down detailed provisions for the application for a derogation from the specific CO2 emission targets pursuant to Article 11 of Regulation (EC) No 443/2009 of the European Parliament and of the Council (OJ L 23, 27.1.2011, p. 16).